DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses receiving at least one HARQ burst from a transmitter; storing burst information including a HARQ Channel IDentifier (ACID) of the at least one HARQ burst for identifying a channel corresponding to the at least one HARQ burst; and controlling an order of the at least one HARQ burst using the ACID, but fails to teach and render obvious of HARQ burst includes a STA ID for each of the multiple HARQ bursts, HARQ burst size information, HARQ process channel ID, and information indicating, in a toggle manner, whether a transmission is a new transmission or retransmission, the HARQ SIG field is separated into a first HARQ SIG and a second HARQ SIG, wherein the first HARQ SIG includes information for full HARQ PPDU transmission, wherein the second HARQ SIG includes the allocation information for HARQ burst, and wherein the first HARQ SIG is located before a HARQ-STF (Short Training Field) and a HARQ-LTF (Long Training Field), and wherein the second HARQ SIG is located after the HARQ- STF and a HARQ-LTF.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471